Barnard, P. J.:
The legislature, under chapter 217, Laws of 1869, amended by chapter 619, Laws of 1870, authorized a public improvement in Kings county, and an assessment to be levied upon the lands to be benefited thereby.
The public improvement was made and the assessment imposed, but the Court of Appeals held the laws authorizing the improvement to be unconstitutional, because no provision was made for notice to the land owner previous to taxing his property. (Stuart v. Palmer, 74 N. Y., 183.) The legislature then passed an act (chap. 689, Laws of 1881) authorizing the board of supervisors of Kings county to levy the amount of the former assessment, with interest, upon the lands against which the former and void assessment was made. The board were required, after notice to the land owner, to apportion the tax upon the several pieces of land. It will be thus seen that the objections taken by the Court of Appeals in 74 New York, 183, has been obviated.
The legislature has an unrestrained constitutional power of taxa*68tion upon giving an opportunity to be heard to the person taxed. Among the objects of taxation are public improvements. The legislature can fix the district of assessment. The apportionment must be made after notice, but when made the tax is a proper one. If a tax for a municipal improvement is invalid, the legislature may levy a new tax instead of authorizing a reassessment. (Matter of Van Antwerp, 56 N. Y., 261.) The question of the addition of interest is not important. If'the State may tax for a debt, they may tax for the interest upon it. In this case the expenditure was made by legislative direction. The law was invalid. The cost of the improvement is unpaid, with the interest upon it. There seems to be no objection .to the validity of the act in question.-
The judgment is, therefore, for the defendant upon the submitted case. The defendant is not .bound to take the title until the assessment is removed.
N o costs to either party as against the other.
Gilbert and D teman, JJ., concurred.
Judgment for the defendant upon the submitted case, without costs to either party.